IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 42908/42909

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 636
                                                )
       Plaintiff-Respondent,                    )   Filed: September 16, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOSHUA L. HARRISON,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying I.C.R. 35 motions for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 42909, Joshua L. Harrison pled guilty to two counts of burglary, one count
of grand theft, and one count of felony possession of a controlled substance. Idaho Code §§ 18-
1401, 18-2403(1), and 37-2732(c)(1) respectively. The district court sentenced Harrison to
concurrent unified sentences of ten years with three years determinate for both counts of burglary
and grand theft and three years determinate for felony possession of a controlled substance.
       In Docket No. 42908 Harrison pled guilty to grand theft, I.C. § 18-2403(1), and the
district court imposed a concurrent unified sentence of ten years with three years determinate. In
both cases the judgments were entered on May 23, 2014. On September 23, 2014, Harrison filed
an Idaho Criminal Rule 35 motion in both cases, which the district court denied on November

                                                1
25, 2014. Harrison appeals asserting that the district court abused its discretion by denying his
Rule 35 motions.
       The State asserts, and Harrison acknowledges, that the Rule 35 motions were not filed
within 120 days of entry of judgment and were thus untimely. Because the motions were not
timely filed, the district court lacked jurisdiction to consider the motions. Therefore, the district
court’s order denying Harrison’s Rule 35 motions is affirmed.




                                                 2